HEI Exhibit 10.17(a)

ADDENDUM A

SEVERANCE PAY PLAN FOR MERIT EMPLOYEES

OF HAWAIIAN ELECTRIC INDUSTRIES, INC.

1. Introduction. Certain executives of Hawaiian Electric Industries, Inc. and
its affiliates (collectively, the “Company”) were offered participation in the
Severance Pay Plan for Merit Employees of Hawaiian Electric Industries, Inc.
(“Plan”) on certain special conditions. The subject executives (hereafter,
“Applicable Executives”) accepted participation in the Plan on the terms
offered. This Addendum A to the Plan sets forth the terms of the Applicable
Executives’ participation in the Plan.

2. Benefits. Notwithstanding anything in the Plan to the contrary, an Applicable
Executive shall be entitled to the following benefits under the Plan, and to no
other benefits, through the third anniversary of the Applicable Executive’s date
of employment:

(a) The amount of Applicable Executive’s Severance Pay shall be:

 

  •  

For Qualifying Terminations occurring on or before the first anniversary of the
Applicable Executive’s date of employment, the sum of 18 months or 150% of
(i) the annual base salary and (ii) any target annual bonus amount,

 

  •  

For Qualifying Terminations occurring after the first anniversary and on or
before the second anniversary of the Applicable Executive’s date of employment,
the sum of 12 months or 100% of (i) the annual base salary and (ii) any target
annual bonus amount, and

 

  •  

For Qualifying Terminations occurring after the second anniversary and on or
before the third anniversary of the Applicable Executive’s date of employment,
the sum of 6 months or 50% of (i) the annual base salary and (ii) any target
annual bonus amount.

(b) The limitations on the amount of Severance Pay under the Plan shall not
apply to limit the amount of Severance Pay paid to an Applicable Executive under
Section 2(a) of this Addendum, provided that, if Section 409A of the Internal
Revenue Code should be determined to apply to this Addendum, then only the
amount of the Severance Pay, if any, in excess of the limitation stated under
Section 4.5 of the Plan shall be subject to Section 409A of the Code.

(c) All Severance Pay provided under Section 2(a) of this Addendum shall be paid
in a single sum as soon as administratively feasible but in no event shall a
payment be made later than March 15th of the calendar year following the
calendar in which the Applicable Executive’s Qualifying Termination occurs. The
intent of this Section 2(c) is that all Severance Pay benefits provided under
Section 2(a) of this Addendum shall be paid in a manner meeting the requirements
of “short-term” deferrals for purposes of Section 409A of the Code.

(d) Eligibility for Severance Pay under Section 2(a) of this Addendum shall be
subject to the otherwise applicable terms and conditions of Plan, including the
requirement for a release of claims, provided, however, that, notwithstanding
anything in the Plan to the contrary,



--------------------------------------------------------------------------------

such release shall be executed not more than 60 days following a Qualifying
Termination of employment.

(e) After an Applicable Executive’s third anniversary of employment, this
Addendum A shall cease to apply to the Applicable Executive, and the Executive
shall be eligible for benefits under the terms of any severance pay plan of the
Company then applicable, including the Plan, in accordance with the terms and
conditions of such plan.

3. Applicable Executives. As of the date of execution of this Addendum A, the
Applicable Executives are Richard M. Rosenblum, President and Chief Executive
Officer of Hawaiian Electric Company, Inc. and James A. Ajello, Senior Financial
Vice President, Treasurer, and Chief Financial Officer of Hawaiian Electric
Industries, Inc.

4. Effective Date. With respect to an Applicable Executive, this Addendum A is
effective as of the Applicable Executive’s date of employment.

5. Supersession; Continuing Effect. This Addendum A shall supersede the
provisions of the Plan to the extent that those provisions are inconsistent with
this Addendum A. Except as modified by this Addendum A, all the terms and
provisions of the Plan remain in full force and effect.

6. Amendment. This Addendum A shall not be amended or otherwise modified with
respect to an Applicable Executive, except in a writing signed by the Applicable
Executive and one or more duly authorized representatives of the Company. This
Addendum A is a part of the Plan.

IN WITNESS WHEREOF, this Addendum A has been executed by Hawaiian Electric
Industries, Inc., Richard M. Rosenblum, and James A. Ajello, this 19th day of
February, 2009, to be effective in accordance with its terms.

 

    HAWAIIAN ELECTRIC INDUSTRIES, INC. /s/ Richard M. Rosenblum     By   /s/
Constance H. Lau RICHARD M. ROSENBLUM       Its President & CEO /s/ James A.
Ajello     By   /s/ Chet A. Richardson JAMES A. AJELLO       Its SVP

 

2